Petition for Writ of Mandamus Dismissed in Part and Denied in Part and Opinion
filed March 22, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00194-CV
                                       ____________

                       IN RE PATRICIA ANN POTTS, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  11th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2009-74161



                             MEMORANDUM OPINION

       Relator Patricia Ann Potts has filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator, who has been
declared a vexatious litigant, complains that respondent, the Honorable Ken Wise, Local
Administrative District Judge, Administrative Office of the District Courts, Harris County,
Texas, erred in denying her permission to file litigation.

       The 11th District Court of Harris County issued an order on February 16, 2011,
adjudicating relator as a vexatious litigant. In January 2012, relator sought permission to
file suit against Chris Daniel, Harris County District Clerk, Vince Ryan, Harris County
Attorney, Patricia Lykos, Harris County District Attorney, and Greg Abbott, Attorney
General of the State of Texas ("Real Parties"). Judge Wise signed an order on February 1,
2012, denying relator’s request to file suit, finding "nothing in the documents Ms. Potts
submitted demonstrates that her claims have merit." On March 1, 2012, relator filed her
petition for mandamus relief. The decision of a local administrative judge denying a
litigant permission to file litigation under section 11.102 may be reviewed by petition for
writ of mandamus to the court of appeals if filed within thirty days. See Tex. Civ. Prac. &
Rem. Code Ann. § 11.102(c) (effective Jan. 1, 2012).

       Relator first claims the order declaring her a vexatious litigant violates her
constitutional rights because she was not properly served.           That order was signed
February 16, 2011, and is appealable. See Tex. Civ. Prac. & Rem. Code Ann. § 11.101(c).
Accordingly, we dismiss the mandamus proceeding to the extent relator seeks mandamus
relief from the order declaring her a vexatious litigant.

       Next, relator complains of actions taken by the Real Parties. Our mandamus
jurisdiction is limited to (1) writs against a district court judge or county court judge in our
district, and (2) all writs necessary to enforce our jurisdiction. Accordingly, we dismiss
the mandamus proceeding to the extent relator seeks mandamus relief against the Real
Parties.

       Finally, relator asserts Judge Wise had a legal duty to grant her permission to file
litigation. The record before this court does not establish that Judge Wise abused his
discretion in denying relator permission to file suit. Relator has not established that she is
entitled to mandamus relief. Accordingly, we deny the remainder of relator’s petition for
writ of mandamus.


                                            PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.
                                               2